Citation Nr: 1019148	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a rectal disorder, 
to include anal fissures and hemorrhoids.

3.  Entitlement to service connection for a right testicle 
disorder, claimed as sexual dysfunction due to a testicular 
injury.

4.  Entitlement to service connection for the residuals of a 
right ankle sprain.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from January 
2000 to December 2003.  He also had prior service as a Cadet 
in Reserve Officers' Training Corp (ROTC).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This case was previously before the Board in January 2009 
when it was remanded for further development. 

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The DRO 
hearing was scheduled and subsequently held in August 2009 at 
the Nashville RO.  The appellant testified at that time and 
the hearing transcript is of record.  

The Board has recharacterized the Veteran's claim of 
entitlement to service connection for anal fissures as 
entitlement to service connection for a rectal condition, to 
include anal fissures and hemorrhoids.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his illness; he filed a claim for the 
condition, whatever it is).

The issues of entitlement to service connection for a rectal 
condition, to include anal fissures and hemorrhoids, and 
entitlement to service connection for a right testicle 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

2.  The Veteran's current residuals of a right ankle sprain 
are related to service.

3.  The Veteran's currently diagnosed right knee disability 
is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

2.  Residuals of a right ankle sprain were incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that he was 
exposed to loud noise during live fire exercises while on 
active duty.  The Veteran has reported that during these 
exercises he did not use hearing protection.  He stated that 
after separation from service he worked as an accountant and, 
therefore, did not have any post service loud noise exposure.

In addition to the general requirements for service 
connection discussed above, the Board notes that the absence 
of documented hearing loss while in service is not fatal to a 
claim for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he 
can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Upon examination in March 1995, upon entrance into the ROTC 
program, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
0
LEFT
15
5
0
15
10

Speech audiometry results were not reported. 

Upon routine examination in May 1999, during the Veteran's 
period as an ROTC cadet, the Veteran's hearing was examined.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
0
LEFT
10
0
10
0
0

Speech audiometry results were not reported. 

The Veteran's service treatment records reveal that the 
Veteran's hearing was tested while in service in January 
2000.  The test revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
-5
LEFT
10
5
0
10
5

Speech audiometry results were not reported.

Upon report of medical history at separation in December 2003 
the Veteran reported slight hearing loss.

Upon separation from active service in November 2003, the 
Veteran was provided an audiometric examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
20
LEFT
30
15
10
20
15

Speech audiometry results were not reported.

In December 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination.  He stated that 
he had loud noise exposure while in service with live fire 
exercises, demolition courses, grenade courses, and on the 
firing range.  He did not report any history of recreational 
or occupational noise exposure after service.  The Veteran 
did not report any tinnitus.  On audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
15
LEFT
25
20
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent for both ears.  The Veteran's hearing was noted to be 
within normal limits.

In a private treatment note, dated in August 2009, the 
Veteran complained of decreased hearing for 5 years.  The 
Veteran was diagnosed with decreased hearing by history.

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The medical 
evidence does not reveal that the Veteran has a hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   As such, entitlement to service connection for 
bilateral hearing loss is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Residuals of a Right Ankle Sprain

The Veteran seeks entitlement to service connection for 
residuals of a right ankle sprain.  The Veteran contends that 
he injured his right ankle when he tripped on brick and fell 
during a run in service.  The Veteran has reported that he 
has had pain and difficulty with his right ankle since 
service.

The Veteran's service treatment records reveal that the 
Veteran was diagnosed with a Grade II ankle sprain in April 
2003.  The Veteran reported that he heard a pop and a ripping 
sound when he turned his ankle when running.  The Veteran was 
treated with a profile.  Subsequently, in May 2003 the 
Veteran was noted to have a resolving ankle sprain.  In July 
2003 the Veteran reported continued pain with the right 
ankle.  He reported pain when he runs on anything not flat, 
upon jumping, and with stairs.  The Veteran was diagnosed 
with a right ankle sprain, posterior talofibular ligament, 
not resolving.  The Veteran reported in his Report of Medical 
History at separation from service, dated in November 2003, 
that he injured his right ankle in service and that he does 
not have full use of the ankle because it will not 
flex/stretch properly.  Upon examination at separation from 
service, the Veteran was not noted to have any ankle 
disorder.

In December 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran was noted to have sprained his 
right ankle in service while jogging and to have undergone 
physical therapy after the incident.  The Veteran reported 
pain with running and heavy activity, and reported occasional 
giving way on uneven ground.  X-ray examination of the right 
ankle did not reveal any abnormalities.  After physical 
examination the Veteran was not diagnosed with an ankle 
disability.

The Veteran's post service treatment records reveal that the 
Veteran complained of increased right ankle pain in February 
2007.  The Veteran was diagnosed with right ankle pain.  In a 
treatment note dated in August 2009 the Veteran reported 
right ankle pain.  A diagnosis was not provided

In September 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he has pain on a 
daily basis and that flare-ups of pain are caused by 
prolonged walking or bad weather and last a day or two.  He 
did not use an assistive device and reported problems walking 
on uneven ground.  He noted that his ankle feels unstable.  
He reported that his ankle hurts if he has to stand for 
prolonged periods of time.  Physical examination of the right 
ankle revealed a range of motion of 0 to 20 degrees of 
dorsiflexion and 0 to 40 degrees of plantar flexion.  
Repetition of motion did not increased pain or decrease the 
range of motion.  The veteran had a 1+ instability to 
anterior drawer and talar tilt.  The Veteran was diagnosed 
with right ankle instability and residual of ankle sprain, 
mild.  However, the examiner did not render an opinion 
regarding the etiology of the Veteran's condition.

In October 2009 a supplemental statement was submitted by a 
VA examiner regarding the etiology of the Veteran's right 
ankle disorder.  The examiner rendered the opinion that the 
Veteran's current right ankle disorder was less likely than 
not related to the Veteran's acute injury in service and 
based the opinion on the lack of fracture, dislocation, and 
bony destructive lesion, in particular no ossicle or chip of 
the bone inferior to the tip of the lateral malleolus.  The 
examiner further noted that the Veteran had no radiological 
evidence of degenerative changes of the ankle and that the 
ankle sprain in service resolved with minimal residual 
deficit.

The Board finds that entitlement to service connection for a 
right ankle disability is warranted.  The Veteran was treated 
in service for a right ankle sprain with physical therapy and 
upon separation from service the Veteran noted in his Report 
of Medical History, dated in November 2003, that he did not 
have full use of the ankle because it would not flex/stretch 
properly and that he used an ankle brace for injury support.  
In addition, the Veteran has reported that he has had 
continuing right ankle pain and difficulty since service.  
The Board notes that the Veteran is competent to report that 
he has had these symptoms since separation from service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board notes that upon examination at separation from service, 
the Veteran was not noted to have any ankle disorder and 
after separation from service, the Veteran's right ankle was 
examined in December 2004 and the Veteran was not found to 
have any right ankle disorder.  In February 2007 the Veteran 
was treated for complaints of increasing right ankle pain.  
However, the Veteran was not diagnosed with any right ankle 
disorder.  The Veteran was first diagnosed with a right ankle 
disability after examination in September 2009 when the 
Veteran was diagnosed with right ankle instability and 
residual of ankle sprain, mild.  Subsequently, in October 
2009 a VA examiner rendered the opinion that the Veteran's 
right ankle disorder was less likely than not related to the 
Veteran's injury in service.  The examiner noted that there 
was a lack of fracture, dislocation, and bony destructive 
lesion, in particular no ossicle or chip of the bone inferior 
to the tip of the lateral malleolus.  The examiner further 
noted that the Veteran had no radiological evidence of 
degenerative changes of the ankle.  However, the examiner 
stated that the Veteran's right ankle sprain in service 
resolved with minimal residual deficit.  In light of the 
evidence, including the Veteran's treatment in service for a 
right ankle sprain, the Veteran's credible and competent 
complaints of continued pain and residuals of an ankle sprain 
since separation from service, and the Veteran's current 
minimal residual deficit associated with his in service ankle 
sprain noted after examination in October 2009, the Board 
finds that the evidence is at least in equipoise that the 
Veteran's current residuals of a right ankle sprain are 
related to his active service.  As such, entitlement to 
service connection for residuals of a right ankle sprain is 
granted.



C.  Right Knee Disability

The Veteran seeks entitlement to service connection for a 
right knee disability.  The Veteran contends that he injured 
his right knee in service while weightlifting.  He states 
that his right knee has been painful ever since.  

Upon routine examination as an ROTC cadet in June 1999 the 
Veteran was noted to have an 8 centimeter scar on his right 
knee.  In June 2001 the Veteran complained of right knee pain 
and swelling.  Physical examination of the right knee 
revealed stable ligaments with anterior cruciate ligament 
(ACL) laxity greater in the right than left, no joint line 
pain, and pain with resisted extension of the knee.  The 
Veteran was diagnosed with right RPPS and ligamentous laxity.  
The Veteran again complained of right knee pain in January 
2002 and reported that he injured his knee three months prior 
in a triathlon.  After examination the Veteran was diagnosed 
with a right knee strain and probable patellar femoral 
syndrome.  The Veteran indicated in another January 2002 
treatment note that he has constant right knee pain with 
running, ruck marches, and knee benders; however, he denied 
giving way and locking.  In March 2003 the Veteran was noted 
to have right knee swelling.  In November 2003 the Veteran 
complained of pain in the right knee with cold and rain.  The 
Veteran reported in his Report of Medical History at 
separation, dated in November 2003, that he injured his right 
knee and that it hurts and swells with use.  The Veteran 
reported that he uses a knee brace for injury support.  Upon 
examination at separation from service, the Veteran was not 
noted to have any knee disability.

In December 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he began having pain 
with weight bearing in his right knee after weightlifting in 
Kosvo.  He did not report any acute episode of injury but 
reported swelling.  He denied any mechanical symptoms such as 
popping, clicking, catching and giving way.  The Veteran 
reported that he wears a neoprene knee sleeve brace for this 
right knee.  X-ray examination of the right knee did not 
reveal any abnormalities.  After physical examination of the 
right knee the Veteran was not noted to have any right knee 
disability.

The Veteran's post service treatment records reveal that the 
Veteran complained of increased right knee pain in February 
2007.  The Veteran was diagnosed with chondromalacia patella.  
In a treatment note dated in August 2009 the Veteran was 
reported to have right knee pain and to indicate that he 
could not run due to his right knee condition.  The Veteran 
was diagnosed with right knee pain.

In September 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he has been unable to 
run since service and that he did not use an assistive 
device.  The Veteran reported that he has pain on a daily 
basis and flare-ups once a week that are precipitated by the 
weather, walking excessively, climbing stairs, bending, 
kneeling, etc.  The flare-ups were reported to last a day or 
two.  The examiner diagnosed the Veteran with chondromalacia 
patella, mild; however, the examiner did not provide an 
opinion regarding the etiology of the Veteran's disorder.

In October 2009 a supplemental statement was submitted by a 
VA examiner regarding the etiology of the Veteran's right 
knee disorder.  The examiner rendered the opinion that the 
Veteran's right knee condition was less likely than not 
related to the Veteran's acute injury in service and based 
the opinion on the lack of fracture, dislocation, and bony 
destructive lesion.  The examiner noted that the joint space 
was well maintained and that chondromalacia patella was an 
over-use type syndrome with inflammation of the cartilage 
underneath the patella.  He concluded the over-use was 
something the Veteran had in recent time.

The Board finds that entitlement to service connection for a 
right knee disability is warranted.  The Veteran complained 
of right knee pain and was treated for a right knee strain, 
probable patellar femoral syndrome and RPPS, while in 
service.  In addition, the Veteran reports that he has had 
right knee pain since service and the Board notes that the 
Veteran is competent to report that he has had right knee 
pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Upon examination at separation from 
service the Veteran was not noted to have any knee disorder 
and upon examination in December 2004, after separation from 
service, the Veteran was not found to have any right knee 
disability.  The Veteran was first diagnosed with a right 
knee condition after separation from service in February 
2007.  In September 2009 the Veteran was afforded a VA 
medical examination that diagnosed the Veteran with 
chondromalacia patella, mild.  Subsequently, in October 2009 
a VA examiner rendered the opinion that the Veteran's right 
knee condition was less likely than not related to the 
Veteran's acute injury in service as it was something he had 
recent in time.

The Board notes that "[c]hondromalacia patella is defined as 
the premature degeneration of the patellar cartilage, the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur."  Odiorne v. Principi, 
3 Vet. App. 456, 458 (1992) and Rollings v. Brown, 8 Vet. 
App. 8, 11 (1995).  Chondromalacia patellae is abnormal 
softness of the cartilage of the kneecaps.  Clyburn v. West, 
12 Vet. App. 296, 298 (1999).  Patellofemoral pain syndrome 
(chondromalacia of patella, retropatellar pain syndromes, 
patellofemoral syndrome) are a group of disorders 
characterized by anterior knee pain between the patella and 
the femur, especially on climbing or descending stairs or on 
squatting.  There may be deep tenderness on palpation and 
pressure on the patella, crepitus on motion, a grinding 
sensation behind the patella, and occasionally swelling.  68 
Fed. Reg. 7018 (February 11, 2003).

As the Veteran was diagnosed with right RPPS, ligamentous 
laxity, and probable patellar femoral syndrome in service, 
has consistently, competently, and credibily complained of 
right knee pain since service, and has been currently 
diagnosed with chondromalacia patella, mild, the Board finds 
that the evidence is at least in equipoise that the veteran's 
current right knee disability was incurred in service.  As 
such, entitlement to service connection for a right knee 
disability is granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied for hearing loss, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  With respect to the 
right ankle and the right knee, service connection was 
granted, therefore, the Veteran will have an opportunity to 
provide input as to the rating and effective date assigned at 
the RO.  Therefore, any notice error with respect to those 
claims is harmless.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from the Family Physicians Group, Mechanix 
Sports and Occupational Medicine, and Dr. C.M.  The Board 
notes that the Veteran reported that he was treated by 
Memphis Surgery and Associates in Memphis, Tennessee.  Two 
attempts were made to obtain these records on the Veteran's 
behalf and no response was received from Memphis Surgery and 
Associates.  The Veteran was notified regarding VA's 
inability to obtain these records pursuant to 38 C.F.R. 
§ 3.159(e) in a letter dated in May 2009.  The Veteran did 
not submit any records from Memphis Surgery and Associates in 
response to the notice letter from VA.  As such, the Board 
finds that the duty to assist the Veteran in obtaining these 
records has been satisfied.  The appellant was afforded VA 
medical examinations in December 2004, January 2005, and 
September 2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for the residuals of a 
right ankle sprain is granted.

Entitlement to service connection for a right knee disability 
is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
rectal disorder, to include anal fissures and hemorrhoids, 
and entitlement to service connection for a right testicle 
disorder, claimed as sexual dysfunction due to a testicular 
injury.  The Veteran contends that he currently has a rectal 
problem manifested by painful bowel movements and occasional 
bleeding with bowel movements.  The Veteran has reported that 
he first experienced these symptoms while in service; 
however, he has indicated that he did not seek treatment in 
service for the disorder.  The Veteran contends that his 
right testicle disorder is due to a groin pull injury in 
service and that it manifests in a severe, painful 
cremasteric reflex that interferes with intercourse.  The 
Veteran reports that he has had this pain and difficulty 
since service. 

Review of the Veteran's service treatment records does not 
reveal any complaint, diagnosis, or treatment for any rectal 
disorder.  Upon the Veteran's report of medical history at 
separation, dated in November 2003, the Veteran stated that 
he had blood in his stool and that this could not be located 
in his medical records.  Upon examination at separation from 
service, the Veteran was not noted to have any rectal 
disorders.

The Veteran's service treatment records reveal that, during 
the Veteran's period as an ROTC cadet, the Veteran was 
treated for complaints of pain after a pulled left groin 
muscle in January 1996.  The Veteran was diagnosed with 
"rule out" lower left abdominal strain.  The Veteran 
reported in his Report of Medical History at separation from 
service, dated in November 2003, that he had a testicular 
injury that continued to hurt and cause sexual dysfunction.  
Upon examination at separation from service in November 2003 
the Veteran was noted to have his right testicle higher than 
his left.  The Veteran was also noted to have right 
testicular discomfort with a strong cremasteric muscle 
reflex.  

After separation from service, in December 2004, the Veteran 
was afforded a VA C&P general medical examination.  The 
Veteran denied nausea, vomiting, diarrhea, constipation, 
hematemesis, and melena.  The Veteran reported noticing 
bright red blood in his stool twice a month.  He stated that 
he felt there was some tissue breakdown in the rectal area 
and that when he passes stool it is extremely painful.  The 
Veteran denied a history of hemorrhoids.  After physical 
examination the Veteran was diagnosed with a "history of 
blood in the stool with what appears to have been an anal 
fissure."  The rectal examination was noted to be 
unremarkable and the stool guaiac was negative.  However, the 
examiner did not render an opinion regarding the etiology of 
the Veteran's rectal disorder.

In January 2005 the Veteran was afforded a VA C&P 
genitourinary examination.  The Veteran reported that he had 
microhematuria.  The Veteran denied gross hematuria and 
irritating voiding symptoms such as dysuria, urgency, 
frequency and incontinence.  The Veteran denied obstructive 
voiding symptoms.  He reported a dull aching intermittent 
pain in his right testicle for the prior 1 to 2 years.  He 
stated that he did not have any history of a direct injury to 
the right side but reported a history of a groin pull on the 
bayonet course during Basic Training in January 1996.  The 
Veteran reported that he noticed that the right testicle will 
move into the inguinal canal with straining and that it will 
descend spontaneously after a short period of time.  Physical 
examination revealed that the Veteran's abdomen was soft, 
non-tender, and non-distended.  He had no costovertebral 
angle tenderness.  The right testis was slightly higher than 
his left but in normal orientation.  He had no masses or 
tenderness upon palpation to either testis.  He had no 
hernias on either side and he had no visible cremasteric 
reflex on the right or left.  His perineum was soft and non-
tender.  An ultrasound of the Veteran's testicles revealed 
small cysts in the tail of the right epididymis.  The Veteran 
was diagnosed with right orchalgia, right retractile testis, 
and a history of microhematuria.  The examiner rendered the 
opinion that the Veteran's orchalgia and retractile testis 
was unlikely related to the Veteran's history of his injury 
on the bayonet course during Basic Training.

The Veteran's post service treatment records reveal that the 
Veteran was treated for rectal bleeding and diagnosed with an 
anal fissure in April 2005 and in March 2006.  However, the 
records do not reveal any indication that the Veteran's 
rectal disorder may be related to the Veteran's service.

In a private treatment note, dated in February 2007 the 
Veteran was noted to have unrelenting pain from an anal 
fissure.  He was reported to have a classic improvement and 
then worsening cycle.  He had a small amount of bleeding but 
that his condition was characterized principally by pain.  
Rectal examination was very painful and left the impression 
that the fissure was anterior rather than posterior.  In 
addition, a small skin tag was noted anteriorly.  However, 
the Veteran's physician did not indicate that the Veteran's 
rectal disorder may be related to the Veteran's active 
service.

In August 2009 the Veteran was treated for on/off bleeding 
with bowel movements.  The Veteran was diagnosed with rectal 
fissure.  The physician noted that the Veteran was provided a 
consultation with a surgeon; however, he declined surgery.  
The physician did not render an opinion regarding the 
etiology of the Veteran's rectal disorder.

In a treatment note dated in August 2009 the Veteran was 
noted to report testicle pain for 5 years.  The Veteran was 
diagnosed with right testicle pain.  However, no opinion was 
rendered regarding the etiology of any right testicle 
disorder.

In September 2009 the Veteran was afforded a VA C&P rectum 
examination.  The Veteran reported that he first had blood in 
his stool in service and has since been diagnosed with an 
anal fissure.  The Veteran reported that he had painful 
defecation.  There was no anal itching, diarrhea, swelling, 
fecal incontinence, hemorrhoids, or peri-anal discharge.  The 
Veteran indicated that he had discomfort with prolonged 
sitting.  Upon physical examination the Veteran was not noted 
to have any fecal leakage.  There was a small hemorrhoid at 
the 6 o'clock position.  Digital rectal examination was 
mildly tender to the patient.  Sphincter tone and the size of 
the lumen were normal.  There were no fissures or evidence of 
bleeding noted on examination.  Hemoccult was negative and 
there was no evidence of rectal prolapse.  The examiner did 
not diagnose the Veteran with any anal fissure or any other 
condition and, therefore, did not render an opinion regarding 
etiology.  However, the examiner did not render an opinion 
regarding whether the Veteran's hemorrhoids were related to 
the Veteran's active service, including the Veteran's 
reported blood in stool and painful bowel movements in 
service.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As noted above, after examination in September 2009, the 
Veteran was not diagnosed with any anal fissures and, 
therefore, no opinion regarding the etiology of any rectal 
disorder was provided.  However, the Board notes that the 
examination did reveal a diagnosis of hemorrhoid and the 
examiner did not render an opinion regarding whether the 
Veteran's hemorrhoids and fissures, which were diagnosed 
during the appeal period, were related to the Veteran's 
active service, including the Veteran's reported blood in 
stool and painful bowel movements in service.  As such, the 
Board finds that this issue must be remanded for an 
etiological opinion to be rendered.

After examination in January 2005 the Veteran was diagnosed 
with right orchalgia, right retractile testis, and a history 
of microhematuria.  The examiner rendered the opinion that 
the disorders were not likely related to the Veteran's 
reported injury while participating in a bayonet drill while 
an ROTC cadet.  However, the examiner did not discuss the 
reports of right testicular discomfort with a strong 
cremasteric muscle reflex upon examination at separation from 
service in November 2003 or the etiology of the cysts 
reported in the Veteran's right epididymitis.  As such, the 
issue must be remanded for another examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any rectal disorder, to include anal 
fissures and hemorrhoids, which were both 
diagnosed during the period of time 
covered by this appeal.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, , and opine 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any rectal disorder, to include anal 
fissures and hemorrhoids, is related to 
or had its onset during service, and 
particularly, to his report of blood in 
stool and painful bowel movements in-
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

2.  Arrange for the Veteran to undergo 
and appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any right testicular 
disorders, to include epididymitis, cysts 
of the epididymis, orchalgia, and 
retractile testis found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner is asked to express an 
opinion as to when the Veteran's right 
testicle disorder(s) first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner should also 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the Veteran's right 
testicle disorders are related to or had 
their onset during active service.  

If the examiner determines that a right 
testicle disorder clearly and 
unmistakably (i.e., undebatably) 
preexisted active service, the examiner 
is asked to indicate whether there was a 
permanent increase in the severity of the 
underlying pathology associated with the 
right testicle disorder which occurred 
during active service.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is due to the natural progress 
of the condition.  If the examiner 
determines that the Veteran's right 
testicle disorder did not increase in 
severity during service, the examiner 
should indicate as such.  The examiner 
should indicate whether the claimed right 
testicle disorder is otherwise related to 
the Veteran's active service.  The 
examiner must provide a complete 
rationale for any stated opinion.  

3.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


